Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 14 May 2020 with acknowledgement of a continuation 371 PCT filed 14 November 2018 with a foreign priority established by European Patent Office application filed 14 November 2017.
2.	Claims 16-30 are currently pending.  Claims 16, 29, and 30, are independent claims.  Claims 1-15 have been canceled.
3.	The IDS submitted on 14 May 2020 and 7 August 2020 have been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 16-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a better explanation of the ‘format-preserving encryption of data with compression, encoding, decompression, and decoding improves format-preserving encryption’, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  All of the independent claims state limitations similar to claim 16 shown below: 
A computer-implemented method of performing format-preserving encryption of a data object of variable size, the method utilizing an inner encryption algorithm which is capable of taking a variable size input and of outputting, as its output, an encrypted version of the variable size input, the method comprising: compressing or encoding the data object in its totality to obtain a compressed or encoded version of the data object in a format compatible with the inner encryption algorithm; encrypting, by use of the inner encryption algorithm, the compressed or encoded version of the data object to obtain an encrypted version of the data object; decompressing or decoding the encrypted version of the data object to obtain a decompressed or decoded version of the encrypted version of the data object; outputting, as a format-preserved encrypted version of the data object, the decompressed or decoded version of the encrypted version of the data object”,
Notice no explanation can be ascertained by the claim how the ‘inner encryption algorithm’ functions or what the final result is other than being an encrypted output.  Likewise all the independent implement a step of either compressing or encoding the input and then feeding the input into an encryption algorithm then decompressing or decoding the encrypted data in order to obtain a decoded or decompressed encrypted version of the original input.  After review of the Applicant’s disclosure there is a lot of missing information or elements in the claim to make sense or usability of the “invention”. No explanation is provided or understandable result obtained for utilizing the encrypted version of the original input or how adding the steps of encoding or compression to the encrypted input improves an encryption algorithm, therefore the claims are not enabling.  In addition no explanation is provided how the encrypted algorithm functions.  Furthermore no explanation is given how the compression and/or encoding and/or decompression and/or decoding is performed.  As another example specific to claim 16,  based data object in its totality to obtain a compressed or encoded version of the data object in a format compatible with the inner encryption algorithm” however paragraph 24, shown below does not teach compressing or encoding the data object in it totality, rather the paragraph explains how not all inputs will be encoded or compressed.
“Thanks to the decompression or decoding algorithm being different from a reversed version of the compression or encoding algorithm, the algorithms may be tailored such that the compression or encoding algorithm accepts inputs where the decompression or decoding algorithm cannot generate such output, for example because the decompression or decoding algorithm does not utilize the full capabilities or accepted values of the given format and/or because the compression or encoding algorithm cannot produce certain values of the compressed or encoding version of the data object. Thus, mapping tables for compression, encoding, decompression, and/or decoding with undefined output values may be applied. This may in particular be an advantage when using encoding and decoding algorithms which encode data by mapping each symbol of the input into fixed-size encoded versions. In particular, the use of different encoding and decoding mappings may resolve constraints that would otherwise exist if a mapping table was to be applied, as such mapping table would have had to allow any value to be mapped in two directions (i.e. any possible value in a non-encoded data object would have had to be encodeable and at the same time, any possible value in an encoded data object would have had to be decodeable).”  



Although the term “totality” is used in the Abstract, paragraphs 9-10, 51 and claim 16, the disclosure does not provide a description that would lend on to use the term ‘totality’.  The Examiner recommends this term be removed from the Abstract, paragraphs 9-10 and 51.  After a review of the disclosure the Examiner finds the “claimed invention” appears to be an improvement to format-preserving encryption by using a combination of compression, encoding, decompression, and decoding algorithms such that while the necessary format is preserved to utilize the data, the combination of algorithms used improves the encryption performed so less information is leaked.  The claims need to provide more details how the algorithms are used.

In addition to the use of the term ‘totality’ there are more examples how the language in the claims appears incorrect because of missing elements from the claims.  Claim 17 contains the limitation “wherein the output format-preserved encrypted version of the data object has a different size than the input data object”.  As known in the art of format-preserving encryption, sometimes when information in a database is encrypted it is important that the information encrypted is the same size as the information before it was encrypted, in fact in some instances if the size were to be different, then the encryption could not be termed ‘format-preserving’.  Based on a review of the Applicant’s disclosure, see paragraph 65 it appears the steps can be repeated in order to obtain compliance, therefore claim 17 would not be an expected outcome.  The claims 

Below are examples to amend independent claim 16 in order to overcome the 112 rejection and more clearly define the invention as understood by the Examiner.  There is no guarantee these amendments would overcome the prior art rejection.  Note paragraphs 23-26, 49, 65-70 of the Applicant’s disclosure were utilized to amend the independent claim, based on the Examiner understanding below are some examples multiple options to more clearly claim the invention and overcome the 112 rejections.  The Examiner notes because of the wording in the Applicant’s disclosure which contains a lot of use of the term “or” and does not contain too many understandable examples there may be many different options that are something that could be achieved by using a combination of encoding/compression with encryption to improve format-preserving encryption.  It is strongly recommended that significant amendments be made to the claims.  Likewise a continuation in part would be appropriate to expand some of the concepts introduced to make the concepts understandable and appropriately claimed.  At this time, the Examiner does not see any examples of “compression” being performed before encoding or encryption with format preserving encryption.

(Examiner’s Amendment Claim 16- Option 1) A computer-implemented method of performing format-preserving encryption of a data object of variable sizes, the method utilizing an inner encryption algorithm which is capable of taking a variable size input and [[of]] outputting
using an encoding algorithm an encoded version of the data object in a format compatible with the inner encryption algorithm;
	wherein the encoding algorithm utilizes mapping such that one or more predefined characters in plaintext also occur in their original form in the output of the encoding algorithm;
encrypting, by use of the inner encryption algorithm, the , wherein the predefined character also occur in their original, non-encrypted form along with the cipher text outputted from the encryption algorithm; 
wherein the decoding does not alter the one or more predefined characters; 
outputting, as a format-preserved encrypted version of the data object, the 
{Note the Option 1 would be used when encrypting an email address the “@” character not be encrypted}
(Examiner’s Amendment Claim 16- Option 2) A computer-implemented method for ensuring that the generated cipher text meets format property constraints 
using an encoding algorithm an encoded version of the data object in a format compatible with the inner encryption algorithm;
	wherein the encoding algorithm utilizes mapping such that one or more predefined characters in plaintext also occur in their original form in the output of the encoding algorithm;
encrypting, by use of the inner encryption algorithm, the , wherein the predefined character also occur in their original, non-encrypted form along with the cipher text outputted from the encryption algorithm; 
checking the cipher text meets the size format constraints, if the size format is not met performing compression of the encrypted plaintext with a compression algorithm; 
repeating the check and compression algorithms as necessary to meet the size format constraints;
wherein the decoding does not alter the one or more predefined characters; 
outputting, as a format-preserved encrypted version of the data object, the 

(Examiner’s Amendment Claim 16- Option 3) A computer-implemented method for ensuring that the generated cipher text meets format property constraints 
	determining format properties of plaintext data including at least one of: size maximum, does not contain required characters, does not contain illegal characters, or position of special characters;
using an encoding algorithm an encoded version of the data object in a format compatible with the inner encryption algorithm;
	wherein the encoding algorithm utilizes mapping such that one or more predefined characters in plaintext also occur in their original form in the output of the encoding algorithm;
encrypting, by use of the inner encryption algorithm, the , wherein the predefined character also occur in their original, non-encrypted form along with the cipher text outputted from the encryption algorithm; 
checking the cipher text meets the size format constraints, if the size format is not met performing another encryption of the encrypted ciphertext with a second encryption algorithm; 
twice encrypted version of the data object to obtain a twice encrypted version of the data  object, wherein the decoding does not alter the one or more predefined characters; 
decompressing the decoded twice encrypted version of the data to obtain a format-preserved encrypted version;
and decoded version of the encrypted version of the data object.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the claims lack enablement, because details are not provided as to how the encryption, encoding, compression, decoding, decompression is performed or the results of the encryption, therefore the claims are also indefinite.  Appropriate correction is required.  
8.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 states “wherein the output format-preserved encrypted version of the data object has a different size that the input data object”, however the disclosure indicates the purpose of the format-preserving encryption algorithm is maintain the size of encrypted data see paragraph 6. Claim 17 appears to have missing details in order to obtain “format-preserved encrypted version”, i.e. compressing or encryption multiple times until size constraints are met see paragraphs 68-70.  Appropriate correction is required.  

Appropriate correction is required.  
10.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


12.	Claims 16-17, 20-22, 24-25, and 30, are rejected under 35 U.S.C. 103 as being unpatentable over NPL Format Preserving Encryption by Terence Spies published in 2008 (hereinafter Spies) cited by Applicant in the IDS submitted 5/14/2020 in view of Martin et al. U.S. Patent Application Publication No. 2011/0103579 (hereinafter ‘579) also cited by Applicant and in an International Search Report.
	As to independent claim 16, “A computer-implemented method of performing format-preserving encryption of a data object of variable size, the method utilizing an inner encryption algorithm which is capable of taking a variable size input and of outputting, as its output, an encrypted version of the variable size input, the method comprising:” is taught in Spies page 3, Section 4 as well as page 5 Section 4.3 , “4. FPE Methods…Each of the three methods handles a different input set size, either for security or performance reasons” and “4.3  Feistel + Cycle Method …but allows for encryption over a wide variety of set of sizes with good performance”the following is not explicitly taught in Spies:
	“compressing or encoding the data object in its totality to obtain a compressed or encoded version of the data object in a format compatible with the inner encryption algorithm” however ‘579 teaches encoding the unencrypted string in Figure 5 [Item 70], and paragraphs 72, 75, note”, note the term “a compressed” was not addressed because of the use of “or” in the claim;
	“encrypting, by use of the inner encryption algorithm, the compressed or encoded version of the data object to obtain an encrypted version of the data object” however ‘579 teaches encrypting the encoded string in Figure 5 [Item 72], and paragraph 76, note the format-preserving block cipher is the inner encryption algorithm;
or decoding the encrypted version of the data object to obtain a decompressed or decoded version of the encrypted version of the data object” however ‘579 teaches decoding in Figure 5 [Items 76 & 78], and paragraphs 77-78, note because of the use of “or” in the claim the terms “decompressing” and “decompressed” were not addressed;
	“outputting, as a format-preserved encrypted version of the data object, the decompressed or decoded version of the encrypted version of the data object” however ‘579 teaches providing (i.e. outputting) the encrypted FPE string in Figure 5 [Item 80], and paragraph 80.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a format preserving encryption (FPE) system taught in Spies to include a means utilize encoding and decoding to enable FPE.  One of ordinary skill in the art would have been motivated to perform such a modification because conventional encryption techniques can significantly alter the format of a data item see ‘579 paragraph 6.

	As to dependent claim 17, “The method according to claim 16, wherein the output format-preserved encrypted version of the data object has a different size than the input data object” is taught in ‘579 paragraph 6, note “For example encryption of a numeric string such as a credit card number may produce a string …a string with a different number of characters (i.e. a different size). 
	As to dependent claim 20, “The method according to claim 16, wherein at least one of the compressed or encoded version of the data object and the encrypted version of the data object comprises a pair of integers representing a domain variable and a position variable, wherein the position variable represents a value within a range of possible values defined by the domain variable” is shown in ‘579 paragraphs 41-44 and 75.

	As to dependent claim 22, “The method according to claim 16, wherein the data object comprises a plurality of characters, and wherein the step of compressing or encoding utilizes a scheme which maps one or more of the characters into a mapped partial output, and wherein the scheme is configured to identify at least one predetermined character sequence within the data object and to map any identified such predetermined character sequence into a predetermined value representing the mapped partial output” is taught in ‘579 paragraphs 75-79.
	As to dependent claim 24, “The method according to claim 16, wherein the steps of a: compressing or encoding, b: encrypting and c: decompressing or decoding are performed by use of a first set of configuration data by use of a first set of algorithms in steps a, b and c, the method further comprising the steps of: determining a format property, such as a size, of the format-preserved encrypted version of the data object; determining if the format property of the format-preserved encrypted version of the data object complies with a predetermined constraint; and if the characteristic fails to comply with the predetermined constraint: redoing at least one of steps a, b and c by use of second configuration data different from the first configuration data and/or use of second type of algorithm in at least one of steps a, b and c different from the first algorithms to obtain a new format-preserved encrypted version of the data object” is shown in 
	As to dependent claim 25, “The method according to claim 16, wherein the steps of a: compressing or encoding, b: encrypting and c: decompressing or decoding are performed by use of a first set of configuration data by use of a first set of algorithms in steps a, b and c, the method further comprising the steps of: determining a format property, such as a size, of the format-preserved encrypted version of the data object; determining if the format property of the format-preserved encrypted version of the data object complies with a predetermined constraint; and if the characteristic fails to comply with the predetermined constraint: applying the encryption algorithm to the encrypted version of the data object to obtain a further encrypted version of the data object, and decompressing the further encrypted compressed version of the data object to obtain a new format-preserved encrypted version of the data object” is disclosed in ‘579 Abstract and paragraph 10.
	As to independent claim 30, “A computer-implemented method of performing format-preserving encryption of a data object of variable size” is taught in Spies page 3, Section 4 as well as page 5 Section 4.3 , “4. FPE Methods…Each of the three methods handles a different input set size, either for security or performance reasons” and “4.3  Feistel + Cycle Method …but allows for encryption over a wide variety of set of sizes with good performance”the following is not explicitly taught in Spies:
	“the data object having a pre-defined format, the method comprising: compressing or encoding, by use of a reversible compression or encoding algorithm, the data object to obtain a compressed or encoded version of the data object however ‘579 teaches encoding the 
	“encrypting the compressed or encoded version of the data object by use of an inner encryption algorithm which is capable of taking a variable size input and of outputting, as its output, an encrypted version of the variable size input, to obtain an encrypted version of the data object” however ‘579 teaches encrypting the encoded string in Figure 5 [Item 72], and paragraph 76, note the format-preserving block cipher is the inner encryption algorithm;
	“decompressing or decoding, by use of a reversible decompression or decoding algorithm, the encrypted version of the data object to obtain a decompressed or decoded encrypted version of the data object fulfilling the pre-defined format of the data object” however ‘579 teaches decoding in Figure 5 [Items 76 & 78], and paragraphs 77-78, note because of the use of “or” in the claim the terms “decompressing” and “decompressed” were not addressed;
	“outputting the decompressed or decoded encrypted version of the data object as a format-preserved encrypted version of the data object;” however ‘579 teaches providing (i.e. outputting) the encrypted FPE string in Figure 5 [Item 80], and paragraph 80;
	“wherein the decompression or decoding algorithm is different from a reversed version of the compression or encoding algorithm” however ‘579 teaches in the Abstract “A plaintext string may be converted to ciphertext by repeated application of format preserving encryption cryptographic algorithm…If the string constraints have not been satisfied, further applications of the format preserving cryptographic algorithm may be performed” this suggests that the decompression or decoding algorithm is different than a reversed version of the compression or encoding algorithm because the cryptographic algorithm is repeated.
.
13.	Claims 18-19, 23, and 29,  are rejected under 35 U.S.C. 103 as being unpatentable over NPL Format Preserving Encryption by Terence Spies published in 2008 (hereinafter Spies) cited by Applicant in the IDS submitted 5/14/2020 in view of Martin et al. U.S. Patent Application Publication No. 2011/0103579 (hereinafter ‘579) also cited by Applicant and in an International Search Report in view of Shochet et al. U.S. Patent Application Publication No. 2013/0067225 (hereinafter ‘225).

	As to dependent claim 18, the following is not explicitly taught in ‘579: “The method according to claim 16, wherein at least one of the compressed or encoded version of the data object and the encrypted version of the data object comprises a bit string, the method further comprising padding at least one of the compressed or encoded version of the data object and the encrypted version of the data object by adding one or more bits of padding information to the at least one of the compressed or encoded version of the data object and the encrypted version of the data object prior to either one of the steps of encrypting and decompressing” however ‘225 teaches padding is added to comply with the encryption in paragraphs 61-70 and 87.


	As to dependent claim 19, “The method according to claim 16, wherein the data object has been derived from a data record comprising the data object and at least one associated data object, and wherein at least one of the steps of a: compressing or encoding, b: encrypting, c: padding and d: decompressing or decoding depends on at least a portion of the associated data object or data derived from at least a portion of the associated data object” is taught in ‘225 paragraph 89, note the type of encoding performed depends if the data object is an email address.
	
	As to dependent claim 23, “The method according to claim 16, wherein the data object comprises a plurality of characters, and wherein the step of compressing or encoding utilizes a scheme which maps one or more of the characters into a mapped partial output, and wherein the scheme is configured to identify at least one predetermined format property of the data object, and wherein the scheme is further configured to map the one or more characters and the format property, so as to render the compressed or encoded version of the data object dependent from the one or more characters and the at least one format property” is shown in ‘225 paragraph 89, note the encrypted domain and encrypted username identify the format properties of the email address.

 	“encrypting the encoded set of data by use of an inner encryption algorithm which is capable of taking a variable size input and of outputting, as its output, an encrypted version of the variable size input, to obtain an encrypted set of data” however ‘579 teaches encrypting the encoded string in Figure 5 [Item 72], and paragraph 76, note the format-preserving block cipher is the inner encryption algorithm;
	“decompressing or decoding the encrypted set of data to obtain a decoded encrypted set of data fulfilling the pre-defined format of the data object” however ‘579 teaches decoding in Figure 5 [Items 76 & 78], and paragraphs 77-78, note because of the use of “or” in the claim the terms “decompressing” and “decompressed” were not addressed;
	“outputting the decoded encrypted set of data as a format-preserved encrypted version of the data object” however ‘579 teaches providing (i.e. outputting) the encrypted FPE string in Figure 5 [Item 80], and paragraph 80.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a format preserving encryption (FPE) system taught in Spies to include a means utilize encoding and decoding to enable FPE.  One of ordinary skill in the art would have been motivated to perform such a modification because conventional encryption techniques can significantly alter the format of a data item see ‘579 paragraph 6.

	“the data object having a pre-defined format and comprising a plurality of characters occurring in at least two sequences of text characters mutually separated by pre-defined format-defining characters, wherein the plurality of characters and the format-defining characters define at least one format property of the data object the method comprising: compressing or encoding at least one of: the at least two sequences of text characters and the format-defining characters; and the at least two sequences of text characters and the at least one format property to obtain an encoded set of data” however ‘225 teaches dividing an email address into two sequences of text characters (i.e. user name and domain name), note the text characters are separated by and “@” which is a pre-defined format defining characters, then encrypting the divided sequences by itself to keep the format of an email address in paragraph 89. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a format preserving encryption system taught in Spies and ‘579 to include a means to have a pre-defined format comprising at least two sequences of text characters.  One of ordinary skill in the art would have been motivated to perform such a modification to improve standard encryption of data for processing applications such as ‘Software as a Service’ (SaaS) applications  see ‘225 paragraphs 2-5, 48, and 50-51. 

14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Format Preserving Encryption by Terence Spies published in 2008 (hereinafter Spies) cited by Applicant in the IDS submitted 5/14/2020 in view of Martin et al. U.S. Patent Application Publication No. 2011/0103579 (hereinafter ‘579) also cited by Applicant and in an International Search Report in view of Wu et al. U.S. Patent No. 9,635,011 (hereinafter ‘011).
As to dependent claim 26, the following is not explicitly taught in Spies and ‘579: “The method according to claim 16, further comprising the steps of: adding authentication data to at least one of the data object, the compressed or encoded version of the data object, the encrypted version of the data object, and the format-preserved encrypted version of the data object; and authenticating at least one of the data object, the compressed version of the data object, the encrypted version of the data object, and the format-preserved encrypted version of the data object by verifying the authentication data added during further operations” however ‘011 teaches using format preserving encryption techniques to secure credentials used for authentication in paragraphs 55 and 58-59.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a format preserving encryption (FPE) system taught in ‘579 to add authentication data to FPE.  One of ordinary skill in the art would have been motivated to perform such a modification to improve protection of electronic information used to access electronic system see ‘011 col. 1, lines 24-44.
15.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Format Preserving Encryption by Terence Spies published in 2008 (hereinafter Spies) cited by Applicant in the IDS submitted 5/14/2020 in view of Martin et al. U.S. Patent Application Publication No. 2011/0103579 (hereinafter ‘579) also cited by Applicant and in an International Search Report in view of Tunnell et al. U.S. Patent Application Publication No. 2017/0039568 (hereinafter ‘568).

	As to dependent claim 27, the following is not explicitly taught in Spies and ‘579: “The method according to claim 16, wherein the step of encrypting and/or any preceding step is carried out in such a way to render the format-preserved encrypted version of the data object 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a format preserving encryption (FPE) system taught in ‘579 to include a means where the data object is non-deterministic.  One of ordinary skill in the art would have been motivated to perform such a modification to protect user data from fraudulent access see ‘568 paragraphs 14-15

	As to dependent claim 28, “The method according to claim 16, further comprising the step of embedding a key label into the format-preserved encrypted version of the data object” is taught in ‘568 paragraph 50, note the secure token may also use device identifiers (i.e. key label).
	
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        18 January 2022